DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2, 7-9 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 20050089750 A1) in view of Tso et al (US 20170294694 A1), further view of Harada et al (US 8440339 B2) and even further view of Obasih et al (US 20150118537 A1).
Regarding claims 1, Ng et al teach:
A method for arranging a power electronics system (42, Fig. 3, “circuit board”) which is integrated in a battery module (40, Fig. 3, “energy storage device”) having a battery housing (22, Fig. 2, “housing body”) containing (i) a plurality of energy storage units (28, Fig. 2, “cell stack assembly”),… and (iii) a thermally conductive element (30, Fig. 3, “cooling bladder”) that creates thermal contact between the respective energy storage units and the power electronics system, said method comprising: 
coupling at least one side of the battery housing (22, Fig. 2, “housing body”) to a cooling system ([0054], “An outlet aperture 36 and an inlet aperture 34 are provided in side walls of the housing body 22”… “The inlet conduit provides a source supply of a heat transfer medium to the inlet port 31 of the cooling bladder 30, and the outlet conduit connected to the outlet port 33 provides a return path for the heat transfer medium after having passed through the cooling bladder 30”); and
creating thermal contact between the respective energy storage units and the power electronics system using the thermally conductive element by (i) connecting a surface area of the thermally conductive element to a respective energy storage unit ([0026], “the cooling bladder conforms to maintain contact with at least to first planar surface or the second planar surface of each of the electochemical cells”), and (ii) contacting a respective curved portion that is integrally formed on the thermally 
Ng et al teach the power electronics system (42, Fig. 3, “circuit board”), a printed circuit board (52, Fig. 2, “electronic circuits”), and the curved portion of the thermally conductive element. However, Ng et al do not teach the printed circuit board populated with power semiconductor switches; the power electronics system directly contacting a respective curved portion of the thermally conductive; the curved portion of the thermally conductive element is spring loaded; and the thermally conductive element is positioned to transfer thermal energy from the power electronics system to the energy storage units.
Tso et al teach the power electronics system (456, Fig. 15, “printed circuit board assembly (PCBA)”) contacting a respective portion that is integrally formed on the thermally conductive element (464, Fig. 16, “thermally conductive sheet”) with a part of the power electronics system ([0027], “thermally conductive sheet having a first portion coupled to a second surface of the PCB and a second portion extending from the PCB”); and 
the thermally conductive element is positioned to transfer thermal energy from the power electronics system to the energy storage units (([0008], “heat-generating component of the electronic device to the rechargeable battery using a thermally conductive sheet, wherein the thermally conductive sheet transfers waste heat generated by the heat-generating component to the rechargeable battery”).

Both Ng et al and Tso et al do not teach the printed circuit board populated with power semiconductor switches; and the curved portion of the thermally conductive element is spring loaded.
Harada et al teach the power electronics system (160, Fig. 4, “control device”), which is positioned adjacent the energy storage units and includes a printed circuit board (73, Fig. 5, “circuit board”, Col. 24, lines 57-67) populated with power semiconductor switches (80A, Fig. 5, “IC 80A”, Col. 26, lines 34-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cooling for battery-integrated power electronics system by Ng et al and Tso et al by utilizing the switching semiconductor devices by Harada et al to detect abnormality in the four lithium-ion cells… and to adjust the SOC, abnormality in temperature, and the like (Harada: Col. 27, lines 3 and 17).
Ng et al, Tso et al and Harada et al do not disclose the curved portion of the thermally conductive element is spring loaded.
Obasih et al teach the curved portion (270, Fig. 15, “folded edges”) of the thermally conductive element (260, Fig. 15, “thermal pouch”) is spring loaded ([0070], 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cooling for battery-integrated power electronics system by Ng et al and Tso et al by adding the switching semiconductor devices by Harada et al and utilizing the curved portion of the thermally conductive element as spring loaded by Obasih et al. One of ordinary skill in the art would have been motivated to make this modification in order to press against the surfaces of the thermal management features (Obasih: [0059]).

Regarding claim 2, Ng et al teach the thermally conductive element (30, Fig. 6, “cooling bladder”) is composed of a single piece of sheet metal ([0088], “metallic foil”) in a comb-like manner and the respective energy storage elements (15, Fig.  3, “electochemical cells”) are received between respective comb teeth or limbs (Fig. 3, [0094] “The cooling bladder 30 is assembled in a “fan-folded” fashion such that the active region 37 of the cooling bladder 30 contacts the active heat producing region of the cells 15”).

Regarding claim 7, Ng et al teach the respective energy storage unit (28, Fig. 2, “cell stack assembly”) is a battery cell which takes the form of either a prismatic cell, a pouch cell, or a plurality of round cells ([0064], lines 1-7) arranged in series ([0057], “A grouping of electrochemical cells 15 may be selectively interconnected in a parallel and.or series relationship to achieve a desired voltage and current rating”).

Regarding claim 8, Ng et al teach as claimed in claim 1, the housing cover (32, Fig. 2 “housing lid”) and the power electronics system (42, Fig. 2 “circuit board”).
Ng et al, Tso et al and Harada et al do not teach a spring force conferred by the curved portion.
Obasih et al teach a spring force conferred by the curved portion ([0059] “the curves 136 and 138 may provide a subtle spring force that causes the flaps 132 and 134 to press against the surfaces of the thermal management features 150 and 152”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cooling for battery-integrated power electronics system by Ng et al and Tso et al by adding the switching semiconductor devices by Harada et al and utilizing spring force conferred by the curved portion by Obasih et al. One of ordinary skill in the art would have been motivated to make this modification in order to press against the surfaces of the thermal management features (Obasih: [0059]).

Regarding claim 9, Ng et al teach as claimed in claim 1, the power electronics system (42, Fig. 2 “circuit board”) inside of the battery housing (22, Fig. 2, “housing body”).
Ng et al, Tso et al and Harada et al do not teach a spring force conferred by the curved portion.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cooling for battery-integrated power electronics system by Ng et al, Tso et al and Harada et al by utilizing spring force conferred by the curved portion by Obasih et al. One of ordinary skill in the art would have been motivated to make this modification in order to provide a spring force that maintains contact between the thermal pouch 200 and the thermal management features of the battery module (Obasih: [0063]).

Regarding claim 14, Ng et al teach the power electronics system (42, Fig. 3, “circuit board”) , the thermally conductive element (30, Fig. 1, “cooling bladder”), the energy storage units (28, Fig. 2, “cell stack assembly”), the curved portion of the thermally conductive element, and the surface area of the thermally conductive element to directly connecting the respective energy storage unit ([0050], “The "fan fold " cooling bladder configuration depicted in FIG. 1 allows portions of the cooling bladder 30 to be interleaved within the cell stack assembly 28, such that substantially all of the surface area of each cell is in contact with the cooling bladder 30”).
However, Ng et al do not teach the power electronics system contacting a respective curved portion of the thermally conductive; the thermally conductive 
Tso et al teach the power electronics system (456, Fig. 15, “printed circuit board assembly (PCBA)”) comprises directly contacting the respective portion of the thermally conductive element (464, Fig. 16, “thermally conductive sheet”) with a part of the power electronics system ([0027], “thermally conductive sheet having a first portion coupled to a second surface of the PCB and a second portion extending from the PCB”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cooling for battery-integrated power electronics system by Ng et al by utilizing the thermally conductive element to direct contacting the power electronics system by Tso et al to transfer waste heat generated by the heat-generating component to the rechargeable battery (Tso: [0008], line 7).

Regarding claim 15, Ng et al teach the thermally conductive elements (30, Fig. 1, “cooling bladder”) are separate, and each thermally conductive element is associated with a single respective energy storage unit ([0050], “The "fan fold " cooling bladder configuration depicted in FIG. 1 allows portions of the cooling bladder 30 to be interleaved within the cell stack assembly 28, such that substantially all of the surface area of each cell is in contact with the cooling bladder 30”).

s 3-6, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ng et al (US 20050089750 A1), Tso et al (US 20170294694 A1) and Harada et al (US 8440339 B2) and Obasih et al (US 20150118537 A1) as applied above and further in view of Chi et al (US 20180269548 A1).

Regarding claim 3-5, Ng et al in Fig. 3, 6 & 7 show the thermally conductive element is as “metallic foil” ([0088]) with bending curves as “fan-folded” ([0094]); further, Harada et al teach semiconductor switches; however, Ng et al, Tso et al, Harada et al and Obasih et al do not explicitly disclose partial pieces and "U"-shape.

Regarding claim 3, Chi et al teach the thermally conductive element (200, Fig. 1, “thermal-conductive sheet”) is composed of a plurality of bent sheet-metal partial pieces (200, Fig. 7) ([0060] “The thermal-conductive sheets 200 may be provided in a number corresponding to the number of the battery cells 100”).

Regarding claim 4, Chi et al teach a respective bent sheet-metal partial piece (200, Fig. 6) is associated with each energy storage unit (100, Fig. 1, “battery cell”) ([0015] “a thermal-conductive sheet configured to surround at least a part of the battery cells in surface contact with the battery cells”).

Regarding claim 5, Chi et al teach the respective bent sheet-metal partial piece has a "U"-shape (200, Fig. 5, “thermal-conductive sheet”) and a respective energy storage unit (100, Fig. 5, “battery cell”) is received between two limbs of the "U" and the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cooling for battery-integrated power electronics system disclosed by Ng et al, Tso et al and Harada et al by utilizing thermally conductive element as a bent sheet-metal by Chi et al. One of ordinary skill in the art would have been motivated to make this modification in order to improve cooling efficiency of the battery cells by providing a thermal-conductive sheet surrounding the battery cells (Chi: [0030]).

Regarding claim 6, Ng et al, Tso et al, Harada et al and Chi et al do not explicitly disclose a "J"-shape, the curved portion and a bend of the "J".
Obasih et al teach the respective bent sheet-metal partial piece (260, Fig. 15 “thermal pouch”) has a "J"-shape (270, Fig. 15 “folded edges”) and a respective energy storage unit (280, Fig. 16 “battery module”) is contacted by a limb of the "J" and the curved portion is embodied by a bend of the "J" ([0070] ).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cooling for battery-integrated power electronics system disclosed by Ng et al, Tso et al and Harada et al by utilizing "J"-shape by Obasih et al. One of ordinary skill in the art would have been motivated to make this modification in order to aid in maintaining contact between the flaps 272 and the thermal management feature, despite thermal expansion and 

Regarding claim 13 and 17, Chi et al teach the limbs of the thermally conductive element (200, Fig. 5, “thermal-conductive sheet”) extending from the respective curved portion are positioned to contact a cooling plate (400, Fig. 5, “cooling plate”) of the cooling system ([0015], “cooling plate in contact with the thermal-conductive sheet”), and free ends of the limbs are spaced apart ([0075], “The plurality of accommodation grooves 410 may be spaced apart from each other at regular intervals along the first direction 12. The accommodation groove 410 may be formed to elongate along the second direction 14. The battery cell 100 surrounded by the thermal-conductive sheet 200 may be coupled to the accommodation groove 410”) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Cooling for battery-integrated power electronics system by Ng et al and Tso et al by adding the switching semiconductor devices by Harada et al and spring force by Obasih et al, by utilizing partial pieces and "U"-shape and limbs by Chi et al. One of ordinary skill in the art would have been motivated to make this modification in order to improve cooling efficiency of the battery cells by providing a thermal-conductive sheet surrounding the battery cells (Chi: [0030]).

Response to Arguments
Applicant’s arguments, see --page 9, lines 17-28--, filed on 11/18/2020, with respect to the rejection(s) of claim 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Regarding Ng et al, note that the thermally conductive element (30) makes contact with the power electronics system (42) via other elements (15, 43, 53, 74) as shown in Fig. 4.  The claims do not recite that the thermally conductive element makes direct contact with the power electronics system.  However, upon further consideration of the amendment, a new ground(s) of rejection is made in view of Tso et al, as the Tso reference teaches the power electronics system (456, Fig. 15, “printed circuit board assembly (PCBA)”) contacting a respective portion that is integrally formed on the thermally conductive element (464, Fig. 16, “thermally conductive sheet”) with a part of the power electronics system ([0027], “thermally conductive sheet having a first portion coupled to a second surface of the PCB and a second portion extending from the PCB”); and 
the thermally conductive element is positioned to transfer thermal energy from the power electronics system to the energy storage units (([0008], “heat-generating component of the electronic device to the rechargeable battery using a thermally conductive sheet, wherein the thermally conductive sheet transfers waste heat generated by the heat-generating component to the rechargeable battery”), see above 35 USC 103 rejection.
Applicant’s arguments with respect to claims 13-17 have been considered but are moot as because claims 13-17 are newly amended and the new ground of rejection 


Allowable Subject Matter
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35
U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action
and rewritten in independent form including all of the limitations of the base claim and
any intervening claims.
The following is an examiner’s statement of reasons for allowance: the prior arts
of record fail to disclose the claims invention such as the cutout formed on the respective curved portion on the thermally conductive element.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Obasih et al, US 20160093932 A1, teach Battery module passive thermal management features and positioning, wherein a thermal interface disposed between, and in contact with, the heat sink and the plurality of electrochemical cells.
Buck et al, US 20090214941 A1, teach Battery assembly, wherein a plurality of heat transfer elements are between the cells, each heat transfer element presenting at least one thermal transfer edge extending beyond an edge of an adjacent cell.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAI whose telephone number is (469)295-9158.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PHUONG THAI/
Examiner
Art Unit 3729



/P.T./Examiner, Art Unit 3729                                                                                                                                                                                                        


/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729